Citation Nr: 0002823	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  93-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the termination of the veteran's Section 306 
disability pension benefits due to excessive net worth, 
effective January 1, 1990, was proper.  


REPRESENTATION

Appellant represented by:	Division of Veterans Affairs, 
Kentucky


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July to December 1945.  
In an April 1992 corpus of estate determination, the 
Department of Veterans Affairs (VA) Regional Office 
Louisville, Kentucky, held that the veteran's net worth was a 
bar to continued receipt of Section 306 disability pension 
benefits.  In July 1992, the regional office terminated the 
veteran's award of Section 306 disability pension, effective 
January 1, 1990.  He appealed from that decision.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in April 1995 when it was remanded for further action.  
Supplemental statements of the case were issued to the 
veteran in August and December 1995.  The case is again 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had been in receipt of protected Section 306 
disability pension of $212 per month for many years.  His 
wife was included as a dependent on his award.  His awards 
were based on his reports that his Social Security benefits 
constituted his only income, and that he had no significant 
net worth.    

3.  In 1991 the regional office determined that the veteran 
had income and assets in addition to what he had reported.  
In April 1992, it was held that his net worth was a bar to 
continued receipt of Section 306 disability pension effective 
in January 1990.  

4.  Information of record indicates that the veteran was born 
in August 1921 and his spouse was born in March 1928.  

5.  The assets of the veteran and his spouse as of 1989 
consisted of several certificates of deposit totaling about 
$40,000. 

6.  The countable income of the veteran as of 1989 consisted 
of Social Security benefits of some $4,000 per year and 
interest from the certificates of deposit of about $3,200.  

7.  The estate of the veteran was not so large as of 1989 as 
to preclude the continued payment of Section 306 pension 
without further depletion when all pertinent factors are 
considered.  


CONCLUSION OF LAW

The net worth of the veteran as of 1989 did not constitute a 
bar to the receipt of Section 306 disability pension 
benefits.  Thus, his Section 306 disability pension benefits 
were not properly terminated, effective January 1990 due to 
excessive net worth.  38 U.S.C.A. § 522, as constituted on 
December 31, 1978, 5107 (West 1991); 38 C.F.R. §§ 3.262, 
3.263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

The record reflects that the veteran had been in receipt of 
protected Section 306 disability pension of $212 per month 
for several years.  His wife was included as a dependent on 
his award.  His awards had been based on his reports that his 
only income consisted of Social Security benefits and that he 
had no significant net worth.

In 1991 the regional office received information that the 
veteran had received income from sources other than his 
Social Security benefits and had a significant net worth, 
consisting of several certificates of deposit.  In April 
1992, it was determined that his net worth constituted a bar 
to the continued receipt of Section 306 disability pension 
benefits.  Accordingly, in July 1992 the regional office 
terminated the veteran's award of Section 306 disability 
pension, effective in January 1990.  The veteran appealed 
from that decision.  

The law provides for consideration of the corpus of the 
estate of a claimant in determining entitlement to pension.  
Payment of pension is not permitted where the claimant's 
estate is such that under all the circumstances, including 
consideration of his income, it is reasonable that some part 
of the corpus be consumed for the claimant's maintenance.  
38 U.S.C.A. § 522, as constituted on December 31, 1978; 
38 C.F.R. § 3.263.  

In determining the corpus of estate of a veteran for Section 
306 pension purposes, only the estate of the veteran will be 
considered.  "Corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the claimant except the 
claimant's dwelling including a reasonable lot area and 
personal effects suitable to and consistent with the 
claimant's reasonable mode of life.  In determining whether 
some part of the claimant's estate should be consumed for his 
maintenance, consideration will be given to the amount of the 
claimant's income, together with the following factors:  
Whether the property can be readily converted into cash at no 
substantial sacrifice; ability to dispose of property as 
limited by community property law; life expectancy; number of 
dependents; and potential rate of depletion, including 
unusual medical expenses for the claimant and his dependents.  
38 C.F.R. § 3.263.

In this case, the record indicates that the veteran was born 
in 1921 and his spouse was born in 1928.  Although the record 
is somewhat unclear, the evidence indicates that, as of 1989, 
the veteran had several certificates of deposit in a bank 
totaling about $40,000.  Although bank records reflect that 
the certificates of deposit were in the veteran's name only, 
he has testified that they were equitably jointly owned by 
himself and his wife.  His explanation for the discrepancy is 
credible and the Board can accept his claim that they are 
joint assets.  What is clear is that as of 1989, the family 
income consisted of only his Social Security benefits of 
about $4,000 per year and about $3,200 in interest from the 
certificates of deposit.  Thus, the total family income was 
only about $7,200.  In a May 1992 report of expenses, the 
veteran listed monthly expenses totaling $839 or about 
$10,000 per year.  Even accounting for the passage of time, 
given the low, poverty level, income and the reasonable 
expenses shown, it is plausible that the veteran's monthly 
expenses have been significantly greater than his monthly 
income, particularly when unexpected or non-recurrent 
expenses, such as medical expenses are considered.  

In view of the aforementioned matters, it appears that the 
claimed depletion of the veteran's estate is plausible.  In 
October 1995, the veteran indicated that the value of their 
certificates of deposit had dropped significantly, although 
increased income since 1991 has been reported.  In view of 
the size of the veteran's estate as of 1989, and his limited 
income at that time, along with consideration of the other 
equitable factors set out in 38 C.F.R. § 3.263, the Board can 
only conclude that the net worth of the veteran at that time 
was not excessive for continued entitlement to Section 306 
disability pension benefits.  Accordingly, his Section 306 
disability pension benefits were not properly terminated, 
effective in January 1990, due to excessive net worth.  
38 U.S.C.A. § 522, as constituted on December 31, 1978; 
38 C.F.R. §3.263.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  

The Board would caution that this decision is limited to the 
finding set out above.  Obviously, since the Section 306 
disability pension was terminated as of January 1990, there 
has been no need to consider the veteran's ongoing 
eligibility for Section 306 disability pension benefits after 
that time.  Any award action resultant from this decision 
will require further clarification of their subsequent 
countable family income.  The finding in this decision that 
their net worth was not excessive in 1989 does not preclude a 
finding that it, or their income, did not become excessive at 
some later time, if that is consistent with more current 
financial information.  



ORDER

The termination of the veteran's Section 306 disability 
pension benefits due to excessive net worth, effective 
January 1, 1990, was not required.  The appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

